This cause is pending before the court upon the filing of a certification of default by the Board of Professional Conduct. The parties were ordered to show cause why an interim default suspension should not be imposed against respondent. Respondent filed objections and a motion for leave to answer, relator filed a notice of consent for remand to the board and leave to answer, and this cause was considered by the court.
Upon consideration thereof, it is ordered by the court that this matter is remanded to the board for further proceedings under Gov.Bar R. V(12).